Case 1:17-cv-03273-TWP-DML Document 340 Filed 03/08/21 Page 1 of 2 PageID #: 3108




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES,                      )
  L.L.C.,                                           )
                                                    )
                               Plaintiff,           )
                                                    )
                          v.                        )     No. 1:17-cv-03273-TWP-DML
                                                    )
  JAMES BURKHART, et al.                            )
                                                    )
                               Defendants.          )

                                              Order

        On March 1, 2021, plaintiff filed a status report regarding the parties' efforts

  to reach an agreement on a motion to amend the case management plan. The court

  has reviewed the status report and orders as follows.

        The parties who agree to the proposed amended case management plan

  should file a motion by March 15, 2021, requesting its consideration. Any party who

  objects may file a response by March 22, 2021.

        So ORDERED.

         Date: 3/8/2021                      ____________________________________
                                                Debra McVicker Lynch
                                                United States Magistrate Judge
                                                Southern District of Indiana
Case 1:17-cv-03273-TWP-DML Document 340 Filed 03/08/21 Page 2 of 2 PageID #: 3109




  Distribution:

  All ECF-registered counsel of record via email

  JAMES BURKHART
  15426-028
  MONTGOMERY - FPC
  MONTGOMERY FEDERAL PRISON CAMP
  Inmate Mail/Parcels
  MAXWELL AIR FORCE BASE
  MONTGOMERY, AL 36112

  DANIEL BENSON
  11550 Ringer Rd.
  Fishers, IN 46040
